Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement is made as of April 22, 2014 (the “Effective Date”) by
and between DIGI INTERNATIONAL INC., a Delaware corporation (the “Company”), and
Joseph T. Dunsmore (“Executive”).

WHEREAS, Executive is currently employed as President and Chief Executive
Officer of the Company, pursuant to an Employment Agreement made as of
September 27, 2006 (the “Employment Agreement”);

WHEREAS, Executive and the Company are parties to stock option agreements (the
“Option Agreements”), which grant to Executive certain options to purchase
shares of the Company’s common stock (the “Options”) under certain circumstances
specified in the Option Agreements; and

WHEREAS, Executive and the Company have agreed upon a smooth transition of
Executive’s employment with the Company, according to the terms and conditions
of this Agreement, with both the Company and Executive desiring Executive to
remain employed by the Company through December 31, 2014.

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement, the parties, intending to be legally bound, agree as follows:

1. Transition.

(a) Employment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to continue Executive’s employment, and Executive hereby
accepts continued employment by the Company, for the period (the “Transition
Period”) commencing on the Effective Date and continuing until the earlier of
(a) December 31, 2014 (the “Anticipated Separation Date”), or (b) the date on
which Executive’s employment is earlier terminated under Section 6. The
effective date of the termination of Executive’s employment with the Company for
any reason is referred to herein as the “Termination Date.” For purposes of
Section 7 of this Agreement only, with respect to the timing of any payments
thereunder, the Termination Date shall mean the date on which a “separation from
service” has occurred for purposes of Section 409A of the Internal Revenue Code
and the regulations and guidance thereunder (the “Code”).

(b) Officer and Director Roles. Executive hereby resigns from his director and
officer positions, including without limitation positions as Chairman of the
Board, a member of the Board of Directors, and President and Chief Executive
Officer of the Company, and as an officer or director of any subsidiary of the
Company, effective as of the Termination Date, or such earlier date as requested
by the Board of Directors (the “Board”) due to commencement of his successor’s
employment. The effective date of Executive’s resignation as Chairman of the
Board, a Board Member, and President and Chief Executive Officer is referred to
herein as the “Officer Resignation Date.” If the Officer Resignation Date occurs
prior to the Termination Date, Executive will continue to be an employee of the
Company through the Termination Date and will continue to receive his salary,
incentive compensation, and benefits through the Termination Date.



--------------------------------------------------------------------------------

2. Duties.

(a) Prior to Officer Resignation Date. Executive shall continue to devote his
full time, attention and energy to performing his duties and responsibilities to
the Company while employed by the Company during the Transition Period.
Executive shall follow all applicable policies and procedures previously adopted
by the Company or adopted by the Company during the Transition Period,
including, without limitation, policies related to business ethics,
non-discrimination, conflict of interest, confidentiality and protection of
trade secrets. Executive shall not engage in any activity during the Transition
Period that is detrimental or is reasonably likely to be detrimental to the
Company’s best interests. During the Transition Period, Executive shall not have
any other employment or engage in any other business venture.

(b) Following Officer Resignation Date. Notwithstanding the foregoing, if the
Officer Resignation Date occurs prior to the Termination Date, effective as of
the Officer Resignation Date Executive’s responsibilities and duties shall be
limited to such duties as requested by the Board, which may include, without
limitation, (i) assisting with ongoing matters on which he worked during his
tenure as President and Chief Executive Officer, (ii) facilitating the
transition of his prior responsibilities, (iii) introducing and assisting the
Company’s new president and chief executive officer, and (iv) timely executing
and delivering such acknowledgements, instruments, certificates, and other
ministerial documents (including without limitation, certification as to
specific actions performed by Executive in his capacity as an officer or
director of the Company) as may be necessary or appropriate to formalize and
complete the applicable corporate records.

(c) At All Times Prior to Termination Date. At all times prior to the
Termination Date, Executive will provide such assistance as is reasonably
requested by the Board with the search process for, and transition to, a new
president and chief executive officer. Executive will conduct himself and his
duties in a manner to encourage and promote a smooth transition, and will not
engage in any activities that might impair the Company’s ability to attract and
retain a qualified successor to Executive’s position.

3. Compensation and Benefits. While Executive is employed by the Company during
the Transition Period, Executive shall continue to receive his base salary as of
the Effective Date, shall continue to be eligible for incentive compensation in
accordance with the terms of his Employment Agreement and any annual cash
incentive plan in effect, and shall remain eligible to participate in all
employee benefit plans and programs generally available to employees of the
Company, to the extent that Executive meets the eligibility requirements for
each individual plan or program. Notwithstanding the foregoing, as of the
Effective Date, (a) Executive shall no longer be eligible for the Company’s
short-term disability benefits, and (b) the Compensation Committee of the Board
does not intend to award Executive further stock options or other equity awards.

4. First Executive Release. At the same time Executive signs this Agreement,
Executive also will sign a release in the form attached to this Agreement as
Exhibit A (the “First Release”).

 

2



--------------------------------------------------------------------------------

5. Stock Options. Executive acknowledges and agrees that the Options listed in
this Section 5 are his only Options to purchase shares of the Company’s Common
Stock and that such Options are exercisable, or will become exercisable, in
accordance with the plans under which the options were granted and the Option
Agreements and only to the extent such Options currently are vested, or become
vested by virtue of Executive’s continued employment with the Company pursuant
to this Agreement. Executive further agrees and acknowledges that all of these
Options to purchase the Company’s Common Stock will expire and cease to be
outstanding in accordance with the plans under which the options were granted
and the applicable Option Agreements. Nothing in this Agreement is intended to
modify in any way the terms and conditions of the Option Agreements and it is
the intent of Executive and the Company that the Options continue to vest in
accordance with the Option Agreements while Executive is employed pursuant to
this Agreement.

 

Grant Date

   Total
Options      Options Exercisable
Assuming Employment
Through 12/31/2014     Option
Exercise
Price ($)      Option
Expiration
Date  

11/20/13

     165,000         44,688        10.81         11/20/23   

11/20/12

     165,000         85,938        9.35         11/20/22   

11/22/11

     165,000         127,188        10.63         11/22/21   

11/23/10

     190,000         190,000        9.68         11/23/20   

11/24/09

     185,000         185,000        8.03         11/24/19   

11/25/08

     150,000         150,000        8.49         11/25/18   

11/27/07

     90,000         90,000        15.23         11/27/17   

9/27/05

     80,000         80,000        10.44         9/27/15   

9/7/04

     80,000         80,000 *      10.78         9/7/14   

 

* Options expire September 7, 2014, as indicated.

6. Early Termination. Executive’s employment with the Company may be terminated
prior to the Anticipated Separation Date for the following reasons:

(a) the Board terminates Executive’s employment with the Company for Cause (as
defined in Section 3.2 of the Employment Agreement, as amended by Section 8(b)
of this Agreement) or due to Executive’s breach of this Agreement;

(b) Executive terminates his employment with the Company for any reason;

(c) Executive’s death.

Except as provided in Section 7(b) below, if Executive’s employment terminates
prior to the Anticipated Separation Date for any of the reasons provided for in
this Section 6, then the Company’s only obligations to Executive shall be to pay
Executive such compensation that has been earned but not paid to Executive as of
the Termination Date, including any earned but unused vacation pay.

 

3



--------------------------------------------------------------------------------

7. Separation Benefits.

(a) Separation Benefits. If Executive’s Termination Date is the Anticipated
Separation Date, then the Company shall pay Executive such compensation that has
been earned but not paid to Executive as of the Termination Date, including any
earned but unused vacation pay, and subject to satisfaction of the conditions
set forth below in Section 7(d), Executive shall receive the following
separation benefits (hereinafter the “Separation Benefits”):

(i) The Company will pay to Executive a lump sum payment equal to twelve
(12) months of Executive’s base salary in effect immediately prior to the
Termination Date, less applicable withholdings, which shall be paid within 15
business days following expiration of the rescission period provided for in the
Second Release (defined below).

(ii) The Company will pay to Executive salary continuation equal to twelve
(12) months of Executive’s base salary in effect immediately prior to the
Termination Date, less applicable withholdings, with such salary continuation
commencing on the first regular payroll date of the Company following the
one-year anniversary of the Anticipated Separation Date and continuing for a
period of twelve months in accordance with the Company’s regular payroll
schedule.

(iii) The Company shall pay Executive a pro-rata bonus based on (x) the number
of months worked in the fiscal year in which Executive’s employment is
terminated by the Company for any reason other than Cause; and (y) the Company’s
actual performance against annual objectives. This pro-rata bonus shall be paid
on the later of (I) the date that is six months after the date Executive’s
employment terminates, or (II) as soon as the Company determines whether the
objectives for such bonus have been met for that fiscal year and determines the
amount of the pro-rata bonus, but in no event after December 31, 2015.

(iv) If Executive elects to continue his group medical and dental insurance
pursuant to the terms of the applicable plans and laws (“COBRA health
coverage”), the Company will pay Executive’s group medical and dental health
premiums at the same level of coverage as in effect as of the Termination Date,
through the earliest of (a) twelve (12) months following the Termination Date,
(b) the date on which Executive becomes eligible for comparable group medical or
dental coverage from any other employer, or (c) the date that COBRA health
coverage ends under the applicable plan or laws.

(b) Payment in Event of Death. If Executive’s employment with the Company
terminates due to his death and his death occurs prior to the date that
Executive has received the payment provided for in Section 7(a)(i) of this
Agreement, then, within 30 days following Executive’s death, the payment
provided for in Section 7(a)(i) shall be paid to a beneficiary designated by
Executive. Neither Executive’s beneficiaries nor his estate shall be entitled to
any other benefits provided for under this Section 7.

 

4



--------------------------------------------------------------------------------

(c) Accelerated Payment Upon Change in Control. If there is a Change in Control
(defined below) prior to the date that Executive has received the payment
provided for in Section 7(a)(i) of this Agreement, then the payment provided for
in Section 7(a)(i) shall be accelerated and paid to Executive upon the Change in
Control (such payment upon Change in Control is hereafter referred to as the
“Accelerated Payment”); provided that (i) Executive shall not have breached
Executive’s obligations under this Agreement or the Employment Agreement, and
(ii) Executive’s employment shall not have been terminated under Section 6 of
this Agreement. For purposes of clarity, Executive shall not be required to sign
a release of claims (other than the First Release) prior to receiving the
Accelerated Payment. Following the Change in Control, Executive shall remain
entitled to the Severance Benefits provided for in Sections 7(a)(ii), (iii) and
(iv) in accordance with the terms of this Agreement and subject to the
conditions in Section 7(d) of this Agreement.

(d) Conditions. Except as provided for in Sections 7(b) and (c), Executive’s (or
his beneficiary’s, as applicable) receipt of the Separation Benefits is subject
to the following conditions: (i) on or within twenty-one (21) days after the
Anticipated Separation Date, Executive has signed a second release in the form
attached to this Agreement as Exhibit B (the “Second Release”), (ii) Executive
has not rescinded the Second Release within the rescission period set forth in
the Second Release, and (iii) Executive has not breached Executive’s obligations
under this Agreement or the Employment Agreement.

(e) Change in Control Definition. A “Change in Control” shall be deemed to have
occurred at such time as any of the following events occur:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 7(e)(i), the following acquisitions shall not
constitute a Change of Control: (x) any acquisition directly from the Company,
(y) any acquisition by the Company, or (z) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company; or

(ii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or the
acquisition of assets or stock of another entity by the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more

 

5



--------------------------------------------------------------------------------

subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, and
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination; or

(iii) Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iv) A sale or disposition of all or substantially all of the operating assets
of the Company to an unrelated party; or

(v) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

8. Employment Agreement.

(a) The Separation Benefits provided for in Sections 7(a)(i), (ii) and (iii) of
this Agreement are a restatement and clarification of the severance payments
provided in Section 3.1 of the Employment Agreement. As such, Section 3.1 of the
Employment Agreement is hereby deleted.

(b) Section 3.2 of the Employment Agreement is hereby amended by replacing
clause (iv) of Section 3.2 with the following:

(iv) Executive’s failure to devote substantially all of his working time and
efforts during normal business hours to the Company’s business, unless
(A) Executive notifies the Board that he suffers from a physical or mental
condition that prohibits him from devoting substantially all of his working time
and efforts during normal business hours to the Company’s business; and
(B) Executive cooperates in the scheduling of an independent medical exam
(“IME”), with such cooperation including providing medical information as
requested by the health care provider, and attends the scheduled IME; and
(C) the results of the IME confirm that to the extent Executive is not devoting
substantially all of his working time and efforts during normal business hours
to the Company, it is due to limitations resulting from his physical or mental
health condition.

 

6



--------------------------------------------------------------------------------

(c) The Company agrees that if Executive desires to engage in any activity
following his termination of employment with the Company to which Section 4.1 of
the Employment Agreement might apply, the Board, upon request of the Executive
and receipt from the Executive of all reasonably relevant information, will act
reasonably and promptly in discussing such activity with Executive to determine
whether Section 4.1 of the Employment Agreement applies to such activity and, if
it does, in responding to any request for prior approval of the Board
thereunder.

(d) With the exception of the amendments provided in this Section 8, the
Employment Agreement shall continue in full force and effect until the
Termination Date, provided that if there is any conflict between this Agreement
and the Employment Agreement, this Agreement shall control. Executive
acknowledges certain provisions of the Employment Agreement will survive the
termination of his employment, and he will continue to be bound by those
surviving provisions. Executive acknowledges that surviving provisions of the
Employment Agreement include, but are not limited to Sections IV and V of the
Employment Agreement.

9. Claims Involving the Company. Executive agrees that he will, at any future
time, be available upon reasonable notice from the Company, with or without
subpoena, to be interviewed, review documents or things, give depositions,
testify, or engage in other reasonable activities in connection with any
litigation or investigation, with respect to matters that Executive has or may
have knowledge of by virtue of his employment by or service to the Company or
any related entity. In performing his obligations under this Section 9 to
testify or otherwise provide information, Executive will honestly, truthfully,
forthrightly, and completely provide the information requested. Executive will
comply with this Agreement upon notice from the Company that the Company or its
attorneys believe that his compliance would be helpful in the resolution of an
investigation or the prosecution or defense of claims.

10. Non-disparagement. Executive will not malign, defame, or disparage the
reputation, character, image, products, or services of the Company, or the
reputation or character of the Company’s directors, officers, employees, or
agents. The current members of the Board will not disparage Executive’s
reputation, image or character, and neither the Board nor the Company will
authorize or encourage any employee of the Company to disparage Executive’s
reputation, image or character. Nothing in this Agreement is intended to prevent
or interfere with Executive making any required or reasonable communications
with, or providing information to, any governmental, law enforcement, or stock
exchange agency or representative, or in connection with any governmental
investigation, court, administrative or arbitration proceeding.

11. Attorney Fees. If Executive signs and does not rescind this Agreement as
provided below, the Company shall reimburse Executive for up to $10,000 of
attorneys’ fees incurred by Executive in negotiation of this Agreement and its
Exhibits, with such reimbursement paid within 10 business days following the
date that Executive provides the Company documentation of payment of such
attorneys’ fees, provided that Executive shall provide such documentation no
later than 30 business days following expiration of the rescission period
provided for below. The Company shall issue Executive a Form 1099 in the amount
of the reimbursed attorneys’ fees.

 

7



--------------------------------------------------------------------------------

12. Interpretation of Releases. This Agreement will not be interpreted or
construed to limit the First Release or the Second Release in any manner. The
existence of any dispute respecting the interpretation of this Agreement or the
alleged breach of this Agreement will not nullify or otherwise affect the
validity or enforceability of the First Release or the Second Release.

13. Time to Consider Agreement. Executive understands that he may take 21
calendar days after the date on which Executive receives this Agreement and the
First Release, not counting the date on which Executive receives them, to decide
whether to sign this Agreement and the First Release. Executive represents that
if he signs this Agreement and the First Release before the expiration of the
21-day period, it is because he has decided that he does not need any additional
time to decide whether to sign this Agreement and the First Release. Executive
agrees further that any changes made to this Agreement or the First Release
before Executive signs them, whether material or immaterial, will not restart
the 21-day consideration period. Executive understands that his acceptance of
this Agreement must be hand-delivered or mailed to the Company in the manner set
forth in the First Release. If Executive chooses not to sign this Agreement or
the First Release, Executive’s employment will be terminated upon expiration of
the 21-day consideration period and Executive will not be entitled to the
benefits provided for in this Agreement.

14. Right to Rescind. Executive understands that he has the right to rescind
this Agreement and the First Release for any reason within fifteen (15) calendar
days after he signs them, not counting the date on which he signs the Agreement
and the First Release. Executive understands that this Agreement and the First
Release will not become effective or enforceable unless and until Executive has
not rescinded them and the applicable rescission period has expired. Executive
understands that if he rescinds this Agreement or the First Release, the
rescission must be in writing and hand-delivered or mailed to the Company in the
manner set forth in the First Release.

15. Advice of Counsel. Executive has been advised, and by this Agreement is
again advised, to consider this Agreement carefully and to review it with legal
counsel of the Executive’s choice. Executive understands the provisions of this
Agreement and has been given the opportunity to seek independent legal advice
before signing this Agreement and has done so.

16. Miscellaneous.

(a) Amendment. This Agreement may be amended only in writing, signed by both
parties and approved by the Board.

(b) Withholding and Tax Matters. Executive acknowledges and agrees that neither
the Company nor anyone acting on the Company’s behalf has made any
representations to Executive concerning the tax consequences of entering into
this Agreement and receiving the Severance Benefits and that Executive has not
relied on any tax advice from the Company or anyone acting on the Company’s
behalf. The Company may withhold from the Severance Benefits such federal, state
and local income and employment taxes as the Company may

 

8



--------------------------------------------------------------------------------

determine are required or authorized to be withheld pursuant to any applicable
law or regulation. Except for any tax amounts withheld by the Company from the
Severance Benefits and any employment taxes required to be paid by the Company,
Executive shall be responsible for payment of any and all taxes owed in
connection with the Severance Benefits.

(c) Section 409A. This Agreement is intended to satisfy, or be exempt from, the
requirements of Code Sections 409A(a)(2), (3) and (4), including current and
future guidance and regulations interpreting such provisions, and it should be
interpreted accordingly.

(d) Entire Agreement. This Agreement, the Employment Agreement (as amended
herein), the Option Agreements, the Indemnification Agreement between Executive
and the Company, dated October 21, 1999 (the “Indemnification Agreement”) and
any qualified employee benefit plans sponsored by the Company in which Executive
is a participant are intended to define the full extent of the legally
enforceable undertakings of the parties, and no promises or representations,
written or oral, that are not set forth explicitly in this Agreement, the
Employment Agreement (as amended herein), the Option Agreements, the
Indemnification Agreement, or any qualified employee benefit plans sponsored by
the Company in which Executive is a participant are intended by either party to
be legally binding. All other agreements and understandings between Executive
and the Company are hereby cancelled, terminated, and superseded.

(e) Binding Effect; Assignment. This Agreement shall inure to the benefit of and
be binding upon the Company, its successors and assigns, and shall inure to the
benefit of and be binding upon Executive and Executive’s heirs, distributes and
personal representatives. The rights and obligations of the Company under this
Agreement may be assigned to a successor without any further consent from
Executive. Executive’s rights and obligations may not be assigned to any other
person or entity.

(f) Governing Law; Jurisdiction and Venue. All matters related to the
interpretation, construction, application, validity and enforcement of this
Agreement (including its Exhibits) shall be governed by the laws of the State of
Minnesota without giving effect to any choice or conflict of law provision or
rule, whether of the state of Minnesota or any other jurisdiction, that would
otherwise cause the application of the laws of any jurisdiction other than the
State of Minnesota. Executive and the Company consent to jurisdiction of the
courts of the State of Minnesota and/or the federal district courts in
Minnesota, for the purpose of resolving all issues of law, equity, or fact,
arising out of or in connection with this Agreement, the First Release or the
Second Release. Any action involving claims of a breach of this Agreement, the
First Release or the Second Release shall be brought in such courts. Each party
consents to personal jurisdiction over such party in the state and/or federal
courts of Minnesota and hereby waives any defense of lack of personal
jurisdiction or inconvenient forum. Venue, for the purpose of all such suits
commenced in state court, shall be in Hennepin County, State of Minnesota.

(g) Knowing and Voluntary Signature. Executive acknowledges that he has
carefully read this Agreement (including its Exhibits) and that he is
voluntarily agreeing to the terms of this Agreement.

 

9



--------------------------------------------------------------------------------

(h) Captions and Headings. The captions and section headings used in this
Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

(i) Multiple Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which shall constitute one
instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

DIGI INTERNATIONAL INC. By:  

/s/ Ahmed Nawaz

Its:   Lead Director EXECUTIVE

/s/ Joseph T. Dunsmore

Joseph T. Dunsmore

 

10



--------------------------------------------------------------------------------

EXHIBIT A

FIRST RELEASE BY

JOSEPH T. DUNSMORE

Definitions. I intend all words used in this First Release to have their plain
meanings in ordinary English. Specific terms that I use in this First Release
have the following meanings:

 

  A. I, me, and my means Joseph T. Dunsmore and anyone who has or obtains any
legal rights or claims through Joseph T. Dunsmore.

 

  B. Digi means Digi International Inc., any entity related to Digi
International Inc. in the present or past (including without limitation, its
predecessors, parents, subsidiaries, members, affiliates, and divisions) and any
successors of Digi International Inc.

 

  C. Company means Digi; the present and past officers, directors, members,
committees, shareholders (together with any officers, partners, managers
members, employees, agents and affiliates of any such shareholder), agents, and
employees of Digi; any company providing insurance to Digi in the present or
past; the present and past employee benefit plans sponsored or maintained by
Digi (other than multiemployer plans) and the present and past fiduciaries of
such plans; the attorneys for Digi; and anyone who acted on behalf of Digi or on
instructions from Digi.

 

  D. Agreement means the Transition Agreement between Digi and me that I am
executing on the same date on which I execute this First Release, including all
of the documents attached to the Agreement.

 

  E. My Claims means all of my rights that I now have to any relief of any kind
from the Company, including without limitation:

 

  1. all claims arising out of or relating to my employment with Digi or the
termination of that employment;

 

  2. all claims arising out of or relating to the statements, actions, or
omissions of the Company;

 

  3. all claims arising out of or relating to any agreements (whether express or
implied) to which I and the Company are parties;

 

  4.

all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under any federal, state,
or local statute, ordinance, or regulation, including without limitation, claims
under Title VII of the Civil Rights Act of 1964 and

 

A-1



--------------------------------------------------------------------------------

  1991, the Americans with Disabilities Act, the Rehabilitation Act of 1973, the
Age Discrimination in Employment Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Equal Pay Act, the Family Medical Leave Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Worker Adjustment and Retraining
Notification Act, the Fair Credit Reporting Act, the Genetic Information
Nondiscrimination Act, the Minnesota Human Rights Act and workers’ compensation
non-interference or non-retaliation statutes;

 

  5. all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

 

  6. all claims for compensation of any kind, including without limitation,
bonuses, commissions, equity awards or equity-based compensation in any form
(including without limitation restricted units, unit options and any other form
of equity-based compensation), vacation pay, perquisites, and expense
reimbursements;

 

  7. all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;

 

  8. all claims that a past unlawful decision has or has had a continuing effect
on my compensation; and

 

  9. all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include (i) any claims that the law does not allow to
be waived, (ii) any claims that may arise after the date on which I sign this
First Release, (iii) any claims for unemployment benefits, or (iv) any claims
for breach of the Agreement.

Agreement to Release My Claims. I will receive consideration from Digi as set
forth in the Agreement if I sign and do not rescind this First Release as
provided below. I understand and acknowledge that that consideration is in
addition to anything of value that I would be entitled to receive from Digi if I
did not sign this First Release or if I rescinded this First Release. In
exchange for that consideration I give up and release all of My Claims. I will
not make any demands or claims against the Company for compensation or damages
relating to My Claims. The consideration that I am receiving is a fair
compromise for the release of My Claims.

 

A-2



--------------------------------------------------------------------------------

Additional Agreements and Understandings. Even though Digi will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this First Release. My decision whether to sign this First Release is my own
voluntary decision made with full knowledge that the Company has advised me to
consult with an attorney.

Period to Consider the Release. I understand that I have 21 days from the day
that I receive this First Release, not counting the day upon which I receive it,
to consider whether I wish to sign this First Release. If I sign this First
Release before the end of the 21-day period, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this First Release. I also agree that any changes made to this
First Release or to the Agreement before I sign it, whether material or
immaterial, will not restart the 21-day period.

My Right to Rescind this Release. I understand that I may rescind this First
Release at any time within 15 days after I sign it, not counting the day upon
which I sign it. This First Release will not become effective or enforceable
unless and until the 15-day rescission period has expired without my rescinding
it.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
First Release, I must deliver this First Release, after I have signed and dated
it, to Digi’s legal counsel by hand or by mail within the 21-day period that I
have to consider this First Release. To rescind my acceptance, I must deliver a
written, signed statement that I rescind my acceptance to Digi by hand or by
mail within the 15-day revocation period. All deliveries must be made to Digi’s
legal counsel at the following address:

Amy C. Seidel

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402-3901

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; and (2) properly
addressed to Digi’s legal counsel at the address stated above.

Interpretation of the Release. This First Release should be interpreted as
broadly as possible to achieve my intention to resolve all of My Claims against
the Company. If this First Release is held by a court to be inadequate to
release a particular claim encompassed within My Claims, this First Release will
remain in full force and effect with respect to all the rest of My Claims.

 

A-3



--------------------------------------------------------------------------------

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Digi. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Digi be paid to any other person are
now in effect.

I have read this First Release carefully. I understand all of its terms. In
signing this First Release, I have not relied on any statements or explanations
made by the Company except as specifically set forth in the Agreement. I am
voluntarily releasing My Claims against the Company. I intend this First Release
and the Agreement to be legally binding.

 

Dated:                                              

 

     Joseph T. Dunsmore

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

SECOND RELEASE BY

JOSEPH T. DUNSMORE

Definitions. I intend all words used in this Second Release to have their plain
meanings in ordinary English. Specific terms that I use in this Second Release
have the following meanings:

 

  A. I, me, and my means Joseph T. Dunsmore and anyone who has or obtains any
legal rights or claims through Joseph T. Dunsmore.

 

  B. Digi means Digi International Inc., any entity related to Digi
International Inc. in the present or past (including without limitation, its
predecessors, parents, subsidiaries, members, affiliates, and divisions) and any
successors of Digi International Inc.

 

  C. Company means Digi; the present and past officers, directors, members,
committees, shareholders (together with any officers, partners, managers
members, employees, agents and affiliates of any such shareholder), agents, and
employees of Digi; any company providing insurance to Digi in the present or
past; the present and past employee benefit plans sponsored or maintained by
Digi (other than multiemployer plans) and the present and past fiduciaries of
such plans; the attorneys for Digi; and anyone who acted on behalf of Digi or on
instructions from Digi.

 

  D. Agreement means the Transition Agreement between Digi and me that I signed
on                     , including all of the documents attached to the
Agreement.

 

  E. My Claims means all of my rights that I now have to any relief of any kind
from the Company, including without limitation:

 

  1. all claims arising out of or relating to my employment with Digi or the
termination of that employment;

 

  2. all claims arising out of or relating to the statements, actions, or
omissions of the Company;

 

  3. all claims arising out of or relating to any agreements (whether express or
implied) to which I and the Company are parties;

 

  4.

all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under any federal, state,
or local statute, ordinance, or regulation, including without limitation, claims
under Title VII of the Civil Rights Act of 1964 and 1991, the Americans with
Disabilities Act, the Rehabilitation Act of 1973, the Age Discrimination in
Employment Act, 42 U.S.C. § 1981, the

 

B-1



--------------------------------------------------------------------------------

  Employee Retirement Income Security Act, the Equal Pay Act, the Family Medical
Leave Act, the Lilly Ledbetter Fair Pay Act of 2009, the Worker Adjustment and
Retraining Notification Act, the Fair Credit Reporting Act, the Genetic
Information Nondiscrimination Act, the Minnesota Human Rights Act, the
Minneapolis Civil Rights Ordinance, the Minnesota Business Corporations Act, and
workers’ compensation non-interference or non-retaliation statutes;

 

  5. all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

 

  6. all claims for compensation of any kind, including without limitation,
bonuses, commissions, equity awards or equity-based compensation in any form
(including without limitation restricted units, unit options and any other form
of equity-based compensation), vacation pay, perquisites, and expense
reimbursements;

 

  7. all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;

 

  8. all claims that a past unlawful decision has or has had a continuing effect
on my compensation; and

 

  9. all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include (i) any claims that the law does not allow to
be waived, (ii) any claims that may arise after the date on which I sign this
First Release, (iii) any claims for unemployment benefits, or (iv) any claims
for breach of the Agreement.

Agreement to Release My Claims. I will receive consideration from Digi as set
forth in the Agreement if I sign and do not rescind this Second Release as
provided below. I understand and acknowledge that that consideration is in
addition to anything of value that I would be entitled to receive from Digi if I
did not sign this Second Release or if I rescinded this Second Release. In
exchange for that consideration I give up and release all of My Claims. I will
not make any demands or claims against the Company for compensation or damages
relating to My Claims. The consideration that I am receiving is a fair
compromise for the release of My Claims.

 

B-2



--------------------------------------------------------------------------------

Additional Agreements and Understandings. Even though Digi will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Confidentiality. I understand that the terms of this Second Release are
confidential and that I may not disclose those terms to any person except under
the limited circumstances described in the Agreement.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Second Release and I have done so. My decision whether to sign this Second
Release is my own voluntary decision made with full knowledge that the Company
has advised me to consult with an attorney.

Period to Consider the Release. I understand that I have 21 days after the day I
receive this Second Release or the last day of my employment with Digi,
whichever is later, to consider whether I wish to sign this Second Release. If I
sign this Second Release before the end of the 21-day period immediately
following the termination of my employment, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this Second Release. I also agree that any changes made to this
Second Release or to the Agreement before I sign it, whether material or
immaterial, will not restart the 21-day period.

My Right to Rescind this Release. I understand that I may rescind this Second
Release at any time within 15 days after I sign it, not counting the day upon
which I sign it. This Second Release will not become effective or enforceable
unless and until the 15-day rescission period has expired without my rescinding
it.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Second Release, I must deliver this Second Release, after I have signed and
dated it, to Digi by hand or by mail within the 21-day period that I have to
consider this Second Release. To rescind my acceptance, I must deliver a
written, signed statement that I rescind my acceptance to Digi by hand or by
mail within the 15-day revocation period. All deliveries must be made to Digi’s
legal counsel at the following address:

Amy C. Seidel

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402-3901

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; and (2) properly
addressed to Digi’s legal counsel at the address stated above.

 

B-3



--------------------------------------------------------------------------------

Interpretation of the Release. This Second Release should be interpreted as
broadly as possible to achieve my intention to resolve all of My Claims against
the Company. If this Second Release is held by a court to be inadequate to
release a particular claim encompassed within My Claims, this Second Release
will remain in full force and effect with respect to all the rest of My Claims.

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Digi. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Digi be paid to any other person are
now in effect.

I represent and confirm that I have been fully paid for all wages, overtime,
commissions, bonuses, and other compensation that I have earned through the date
of this Second Release.

I have read this Second Release carefully. I understand all of its terms. In
signing this Second Release, I have not relied on any statements or explanations
made by the Company except as specifically set forth in the Agreement. I am
voluntarily releasing My Claims against the Company. I intend this Second
Release and the Agreement to be legally binding.

 

    Dated:                                    
                                                                               

 

    Joseph T. Dunsmore

 

B-4